COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00401-CR
                               NO. 02-14-00402-CR


ROBERT WAYNE WESTBROOK                                                  APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1375130D, 1377192D

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant Robert Wayne Westbrook attempts to appeal his convictions for

burglary of a building. The trial court’s certification in each cause states that this

“is a plea-bargain case, and the defendant has NO right of appeal.” See Tex. R.

App. P. 25.2(a)(2).    On September 26, 2014, we notified Westbrook that the

appeals would be dismissed pursuant to the trial court’s certifications unless he

      1
       See Tex. R. App. P. 47.4.
or any party desiring to continue the appeals filed a response showing grounds

for continuing the appeals. See Tex. R. App. P. 25.2(d), 44.3. Westbrook filed a

response, but it does not show grounds for continuing the appeals. Therefore, in

accordance with the trial court’s certifications, we dismiss these appeals. See

Tex. R. App. P. 43.2(f).


                                                 PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 30, 2014




                                       2